Citation Nr: 1633254	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the (0 percent prior to August 14, 2014 and 10 percent from that date) ratings assigned for degenerative joint disease (DJD) of the right thumb (orthopedic right thumb disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right thumb DJD, rated 0 percent, effective from July 2006.  A June 2015 rating decision increased the rating to 10 percent effective August 14, 2014.  In January 2016, the case was remanded for the scheduling of a hearing before the Board.  In June 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The disability at issue is characterized as reflected on the preceding page because the Veteran was separately awarded service connection for a right thumb scar and for right thumb nerve disability, and the ratings assigned for those disabilities are not at issue herein.  In the interim, the Veteran filed a claim seeking an increased rating for the right thumb nerve disability.  The AOJ is apparently in the midst of processing the claim (having arranged for an August 2016 examination to be conducted in the matter).  A decision on that claim has not yet been issued.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if action on his part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The most recent VA examination to assess the severity of the orthopedic right thumb disability was in August 2014.  At the June 2016 hearing before the Board the Veteran, via his representative, asserted that his right thumb function has declined in the interim; his representative cited a June 2015 private clinical record which notes atrophy of the thumb.  The Board reviewed the June 2015 record, but found that it does not resolve all of the medical questions presented.  Given the length of the intervening period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).    

The report of an August 2016 VA peripheral nerves examination of the right thumb (recently added to the record without AOJ consideration) notes: "The condition has gotten worse.  He underwent surgery in 2014.  He has difficulty holding and turning with thumb because of increased burning pain."  Notably, the findings reported do not include measurement of the gap between thumb and fingers (functional impairment included in the criteria for rating thumb disability).  

Clinical records show that the Veteran receives treatment for his right thumb disability from a private physician, Dr. N.O. The most records of such treatment in the record are from June 2015.  Records of any treatment the Veteran has received for his thumb from Dr. N.O. since then are pertinent evidence in the matter at hand, and must be sought on remand.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) all evaluations and treatment he has received for his right thumb disability since June 2015 and to provide the authorizations necessary for VA to secure any private records of such treatment (specifically including any existing from Dr. N.O.).  The AOJ should secure for the record complete outstanding (those not already associated with the record) clinical records from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his right thumb since May 2015.

2.  When the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist (hand surgeon, if possible) to assess the severity of his orthopedic right thumb disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups. The examiner should:

(a) Note whether the Veteran's right thumb is ankylosed (and if so the position).

(b) Indicate the extent of the gap between the right thumb pad and the fingers when attempting to oppose the fingers to the thumb (whether more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters).

(c) Describe all functional limitations due to the disability.

The examiner should explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

